Title: From Thomas Jefferson to John Murchie, 30 October 1806
From: Jefferson, Thomas
To: Murchie, John


                        
                            Sir
                            
                            Washington Oct. 30. 06.
                        
                        I have recieved your favor of the 20th. inst. and the account of Mc.gehee’s debt therein inclosed, and as I
                            was by contract with Mc.gehee to pay £15. towards the discharge of his mortgage, the small sum by which that is exceeded
                            leaves me no difficulty in accepting the proposition in your letter, that is to say I assume to pay on account of that
                            mortgage £15.14.1 Virginia currency, with interest from Nov. 25th. 1772 until paid, excluding war interest, and the suit
                            against Micajah Carr is to be dismissed. with respect to the account of James & Robert Donald & co.
                            against me amounting to £24.1.4 dealings in their Albemarle store, transferred to the Richmond store as £15.17.10 I can
                            say nothing till I return to Monticello in March next. there I have the settlement with mr Strange for so many of their
                            stores as I did suppose comprehended all of them within my knolege, and certainly comprehended their Albemarle store kept
                            by mr Anderson, and their Richmond store. this however can be decided by a moment’s inspection in March when you shall
                            hear from me on the subject. in the mean time you may be assured that I will do in it what shall be found to be just.
                            Accept my salutations & assurances of respect
                        
                            Th: Jefferson
                            
                        
                    